Case 8:15-cr-00297-VMC-TGW Document 83 Filed 01/19/21 Page 1 of 4 PageID 684




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                   Case No. 8:15-cr-297-T-33TGW

   JERMAINE LEONTAE CARLYLE

   _____________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant    Jermaine   Leontae   Carlyle’s    pro   se   Motion   for

   Compassionate Release (Doc. # 72), filed on November 30, 2020.

   For the reasons that follow, the Motion is denied without

   prejudice.

   I.    Background

         In 2015, Carlyle pled guilty to one count of felon in

   possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1)

   and 924(a)(2). (Doc. # 20). The Court sentenced him to 77

   months’ imprisonment on May 12, 2016. (Doc. # 45). According

   to the Bureau of Prisons (BOP) website, Carlyle is thirty-

   two years old and his projected release date is May 25, 2021.

         Carlyle now seeks compassionate release from prison due

   to his health issues. (Doc. # 72). The government responded

   in opposition (Doc. # 80) and the Motion is ripe for review.
Case 8:15-cr-00297-VMC-TGW Document 83 Filed 01/19/21 Page 2 of 4 PageID 685




   II.   Discussion

         In his Motion, Carlyle explains that he suffers from

   several health issues and requests compassionate release or

   a reduction in sentence due to “extraordinary and compelling

   reasons.” (Doc. # 72 at 4-5). “The authority of a district

   court to modify an imprisonment sentence is narrowly limited

   by statute.” United States v. Phillips, 597 F.3d 1190, 1194–

   95 (11th Cir. 2010); see also United States v. Diaz-Clark,

   292 F.3d 1310, 1317-18 (11th Cir. 2002) (collecting cases and

   explaining that district courts lack the inherent authority

   to modify a sentence). Specifically, 18 U.S.C. § 3582(c) sets

   forth the limited circumstances in which a district court may

   reduce or otherwise modify a term of imprisonment after it

   has been imposed. Carlyle requests a reduction in sentence

   under Section 3582(c)(1)(A)(i), which permits a court to

   reduce a sentence where “extraordinary and compelling reasons

   warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

         But Section 3582(c) only empowers the Court to grant a

   reduction in sentence on the defendant’s motion “after the

   defendant has fully exhausted all administrative rights to

   appeal a failure of the [BOP] to bring a motion on the


                                     2
Case 8:15-cr-00297-VMC-TGW Document 83 Filed 01/19/21 Page 3 of 4 PageID 686




   defendant’s behalf or the lapse of 30 days from the receipt

   of such a request by the warden of the defendant’s facility.”

   18 U.S.C. § 3582(c)(1)(A); see also United States v. Estrada

   Elias, No. CR 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky.

   May 21, 2019) (explaining that the First Step Act of 2018

   “does not alter the requirement that prisoners must first

   exhaust   administrative     remedies     before   seeking    judicial

   relief”).

         Here,   Carlyle   asserts    that     he   has   exhausted     all

   administrative remedies because he submitted a request for

   compassionate    release   on   September    24,   2020,     that   went

   unresponded to. (Doc. # 72 at 3). However, as the government

   points out, Carlyle does not attach any records establishing

   that he made such a request. (Doc. # 80 at 3). Furthermore,

   the BOP reports that they do not have any record of such a

   request in their database. (Doc. # 80-1).

         Therefore, Carlyle has not met his burden to show that

   he has exhausted his administrative remedies in accordance

   with 18 U.S.C. § 3582(c)(1)(A). The Motion must therefore be

   denied without prejudice. See, e.g., United States v. Reeves,

   No. CR 18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9,


                                     3
Case 8:15-cr-00297-VMC-TGW Document 83 Filed 01/19/21 Page 4 of 4 PageID 687




   2020) (“[Section 3582](c)(1)(A) does not provide this Court

   with the equitable authority to excuse Reeves’ failure to

   exhaust his administrative remedies”). Carlyle is free to re-

   file his motion with appropriate records establishing that he

   exhausted his administrative remedies with the BOP.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant Jermaine Leontae Carlyle’s pro se Motion for

   Compassionate Release (Doc. # 72) is DENIED without prejudice

   for failure to exhaust administrative remedies.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   19th day of January, 2021.




                                     4
